Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-12-00379-CR

                                      Stephen RICHARDSON,
                                             Appellant

                                                 v.
                                             The State of
                                        The STATE of Texas,
                                              Appellee

                     From the 399th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2010CR10629
                              Honorable Ray Olivarri, Judge Presiding

Opinion by:       Sandee Bryan Marion, Justice

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: October 16, 2013

AFFIRMED

           Appellant, Stephen Richardson, appeals his conviction of manslaughter. A jury found

appellant guilty of recklessly causing the death of Juan Duron. In his sole issue on appeal,

appellant contends the evidence was legally insufficient to support his conviction for

manslaughter.

                                          BACKGROUND

           On August 2, 2010, Juan Duron, his wife, and two children were traveling in their Jeep

Cherokee on their way to a grocery store to purchase items for their infant son. Duron’s wife was
                                                                                       04-12-00379-CR


driving their vehicle through the grocery store parking lot when appellant, driving through the

parking lot at a high rate of speed, cut-off Duron’s vehicle forcing the Cherokee to an abrupt stop.

Appellant exited his vehicle, walked over to the Cherokee’s front passenger seat where Duron was

seated, and struck Duron in the face twice with his fist as Duron was attempting to exit the vehicle.

Duron was knocked unconscious and was either thrown or fell to the surface of the parking lot.

He died shortly thereafter as a result of blunt force injuries to the head.

                                     LEGAL SUFFICIENCY

       Appellant challenges the legal sufficiency of the evidence supporting his conviction for

manslaughter arguing he was not aware of a substantial and unjustifiable risk Duron would die as

a result of his actions. Appellant argues that, at most, he was guilty of criminally negligent

homicide, which requires a less culpable mental state—that appellant should have known or ought

to be aware of such risk. The State argues appellant’s actions alone, taken in the light most

favorable to the verdict, support the jury’s finding appellant recklessly caused Duron’s death

because the jury was able to infer from the evidence that appellant was aware of, but consciously

disregarded, a substantial and unjustifiable risk his actions could result in death.

A. Standard of Review

       In reviewing the legal sufficiency of the evidence, we must view “the evidence in the light

most favorable to the prosecution” and determine whether “any rational trier of fact would have

found the essential elements of the crime beyond a reasonable doubt.” Jackson v. Virginia, 443
U.S. 307, 307 (1979); Brooks v. State, 323 S.W.3d 893, 899 (Tex. Crim. App. 2010). Under this

standard, evidence may be insufficient to support a conviction in two circumstances: “(1) the

record contains no evidence, or merely a ‘modicum’ of evidence, probative of an element of the

offense, or (2) the evidence conclusively establishes a reasonable doubt.” Bearth v. State, 361
S.W.3d 135, 138 (Tex. App.—Houston [1st Dist.] 2011, pet. ref’d) (citing Jackson, 443 U.S. at
                                                 -2-
                                                                                      04-12-00379-CR


320). We do not ask whether we believe the evidence at trial established guilt beyond a reasonable

doubt, instead, this standard requires we defer to the fact-finder’s credibility and weight

determination and consider only whether the jury reached a rational decision. Brooks, 323 S.W.3d

at 899.

B. Analysis

          A person commits manslaughter if he recklessly causes the death of an individual. TEX.

PENAL CODE ANN. § 19.04 (West 2011). Manslaughter is a result-oriented offense, which means

the defendant’s culpable mental state must relate to the result of his or her conduct. Britain v.

State, 392 S.W.3d 244, 247 (Tex. App.—San Antonio 2012, pet. granted).

          A person acts recklessly when he is aware of but consciously disregards a substantial and

unjustifiable risk that the circumstances exist or the result will occur. TEX. PENAL CODE. § 6.03(c).

The risk created must be of such a nature and degree that its disregard constitutes a gross deviation

from the standard of care that an ordinary person would exercise under all the circumstances as

viewed from the actor’s standpoint. Id. “At the heart of reckless conduct is conscious disregard

of the risk created by the actor’s conduct.” Lewis v. State, 529 S.W.2d 550, 553 (Tex. Crim. App.

1975).

          A person commits criminally negligent homicide if he causes the death of another by

criminal negligence. TEX. PENAL CODE § 19.05(a). Criminal negligence occurs when the person

ought to be aware of a substantial and unjustifiable risk that the circumstances exist or the result

will occur. Id. § 6.03(d). “The offense of criminally negligent homicide involves inattentive risk

creation, that is, the actor ought to be aware of the risk surrounding his conduct or the results

thereof [but fails] to perceive the risk.” Mitchell v. State, 321 S.W.3d 30, 36 (Tex. App.—Houston

[1st Dist.] 2010, pet. ref’d).



                                                 -3-
                                                                                       04-12-00379-CR


       Determining whether an act or omission involves a substantial and unjustifiable risk

requires an examination of the events and circumstances from the viewpoint of the defendant at

the time the events occurred, without viewing the matter in hindsight. See Lewis, 529 S.W.2d at

553 (stating carelessness, stupidity, irresponsibility, and mere lack of foresight do not rise to the

level of criminal recklessness). Ordinarily, the culpable mental state must be inferred from the

acts of the accused or through the surrounding circumstances. See Moore v. State, 969 S.W.2d 4,

10 (Tex. Crim. App. 1998); see also Ledesma v. State, 677 S.W.2d 529, 531 (Tex. Crim. App.

1984) (“[T]he requisite culpable mental state must ordinarily be inferred from the acts of the

accused or the surrounding circumstances.”).

       Here, the evidence showed appellant approached Duron’s vehicle, struck Duron in the face

twice with a closed fist knocking him unconscious, and then fled the scene. Although disputed,

the State presented an eyewitness who testified appellant slammed Duron onto the surface of the

parking lot after knocking him unconscious. The Bexar County Medical Examiner, Jennifer

Rulon, testified Duron suffered a tear in the ligament that joins the skull to the cervical bones.

Rulon testified this tear was caused by the application of a “tremendous amount of force” to

Duron’s head which could have been caused by either the head being driven into cement or by a

blow to the front of the face. Finally, Rulon testified Duron suffered bleeding on the brain, also

caused by the application of a tremendous amount of force to Duron’s head.

       We conclude this evidence supports the jury’s implied finding that appellant was aware of,

but consciously disregarded, a substantial and unjustifiable risk that striking, grabbing, or throwing

Duron could result in an injury that would cause death. Accordingly, the evidence was legally

sufficient to support the manslaughter conviction. See Milam v. State, No. 08-04-00354-CR, 2006
WL 304528, at *5 (Tex. App.—El Paso 2006, pet. ref’d) (affirming appellant’s manslaughter

conviction where appellant struck victim on side of head with closed fist causing death); see also
                                                 -4-
                                                                                     04-12-00379-CR


Willis v. State, 761 S.W.2d 434, 437 (Tex. App.—Houston [14th Dist.] 1988, pet ref’d)

(concluding evidence sufficient to support manslaughter verdict where defendant struck victim on

head with butt of gun causing fatal injury).

                                         CONCLUSION

       After considering the evidence in the light most favorable to the verdict, we conclude a

rational trier of fact could have found the essential elements of the offense of manslaughter beyond

a reasonable doubt. We overrule appellant’s sole issue on appeal and affirm the trial court’s

judgment.


                                                  Sandee Bryan Marion, Justice


Do not publish




                                                -5-